Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was  received 02/26/2020.
Claim Rejections - 35 USC § 112
Claims 10, 11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the claim limitation “the first guide portion is curved toward the other side in the height direction.” It is unclear how the guide portion can be curved towards the opposite side and still allow the fiber bundle to smoothly run over it as this is inconsistent with the supplied drawings. It is recommended to overcome this rejection by removing any language that states the orientation of the curve and simply state “the first guide portion is curved.”
Regarding claim 11, claim 11 recites the claim limitations “the second guide portion is curved toward the one side in the height direction” and “the second guide portion is curved toward the one side in the height direction.” It is unclear how the guide portion can be curved towards the opposite side and still allow the fiber bundle to smoothly run over it as this is inconsistent with the supplied drawings. It is recommended to overcome this rejection by removing any language that states the orientation of the curve and simply state “the second guide portion is curved.”
Regarding claim 13, claim 13 recites the claim limitations “the third guide portion is curved toward the other side in the height direction” and “the third guide portion is curved toward the other 
Regarding claim 17, claim 17 recites the claim limitations “the second guide portion is curved toward the one side in the height direction” and “the second guide portion is curved toward the one side in the height direction.” It is unclear how the guide portion can be curved towards the opposite side and still allow the fiber bundle to smoothly run over it as this is inconsistent with the supplied drawings. It is recommended to overcome this rejection by removing any language that states the orientation of the curve and simply state “the second guide portion is curved.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding claim 9, Tanigawa discloses a filament winding apparatus comprising: a helical winding head (Fig 1. helical winding head 43 and 44) configured to helical-wind fiber bundles (Fig 2. Fiber bundles F) onto a liner (Fig 1. Liner 1), the helical winding head (Fig 1. helical winding head 43 and 44) including: guide members (Fig 2. guide supporting member 81) that extend in radial directions of the liner in a radial manner and guide the respective fiber bundles to the liner (Fig 1. Liner 1, Paragraph [0045] and [0060]); a movement mechanism (Fig 5. Movement mechanism 60) configured to move each of the guide members (Fig 2. guide supporting member 81) in the radial direction (Paragraph [0053]); and a rotation mechanism (Fig 5. Rotation mechanism 70) configured to rotate each of the guide members (Fig 2. guide supporting member 81) about an axis parallel to a direction in which each of the guide members extends (Paragraph [0062]), each of the guide members (Fig 2. guide supporting member 81) including: two side walls (Fig 4. Side portions 86) that oppose each other and extend in the radial direction (Fig 9. Fiber supplying guide 80A); 
Tanigawa does not disclose guide portions fixed between the two side walls
However, Vesta teaches guide portions (Fig 2. guide plates 52, tensioning rolls 54) fixed between the two side walls (Fig 2. moveable carriage 14), a running fiber bundle (Fig 1. spiral wrap filament 16) in contact with the guide portions (Fig 2. guide plates 52, tensioning rolls 54), the guide portions (Fig 2. guide plates 52, tensioning rolls 54) including: a first guide portion (Fig 2. first tensioning roll 54) in which a first guide surface (Fig 3. first tensioning roll surface 54) is formed, the running fiber bundle (Fig 1. spiral wrap filament 16) in contact with the first guide surface (Fig 2. first tensioning roll surface 54); and a second guide portion (Fig 2. second tensioning roll 54) in which a second guide surface (Fig 2. second tensioning roll surface 14) is formed, the running fiber bundle (Fig 1. spiral wrap filament 16) in contact with the second guide surface (Fig 2. second tensioning roll surface 14) and the second guide 
Therefore:
Based on the teachings of Vesta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tanigawa by applying the teachings of Vesta to Tanigawa, i.e. placing guide portions into the guide members to assist in facilitating the wrapping of the liner. The would be advantageous as the guide members would provide specific areas of contact between fiber and guide member, allowing for less resistance between the guide member and fiber bundle and maintaining tension in the fiber bundle.
Regarding claim 10, Tanigawa does not disclose that a downstream end portion in the fiber bundle running direction of the first guide portion is curved toward the other side in the height direction toward the downstream side in the fiber bundle running direction.
However, Vesta teaches a downstream end portion in the fiber bundle (Fig 1. spiral wrap filament 16) running direction of the first guide portion (Fig 2. first tensioning roll 54) is curved toward the other side in the height direction toward the downstream side in the fiber bundle (Fig 1. spiral wrap filament 16) running direction.
Therefore:

Regarding claims 11 and 17, Tanigawa does not teach an upstream end portion in the fiber bundle running direction of the second guide portion is curved toward the one side in the height direction toward the upstream side, and a downstream end portion in the fiber bundle running direction of the second guide portion is curved toward the one side in the height direction toward the downstream side.
However, Vesta teaches an upstream end portion in the fiber bundle (Fig 1. spiral wrap filament 16) running direction of the second guide portion (Fig 2. second tensioning roll 54) is curved toward the one side in the height direction toward the upstream side, and a downstream end portion in the fiber bundle (Fig 1. spiral wrap filament 16) running direction of the second guide portion (Fig 2. second tensioning roll 54) is curved toward the one side in the height direction toward the downstream side.
Therefore:
Based on the teachings of Vesta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tanigawa by applying the teachings of Vesta to Tanigawa, i.e. making both ends of the second guide portion rounded. Rounding the edges ensures that the second guide portion will smoothly guide the fiber bundle from both the upstream and downstream directions, allowing for the fiber to maintain its structural integrity and tension.
Regarding claims 12, 18, and 19, Tanigawa does not teach a third guide portion in which a third guide surface is formed, the running fiber bundle in contact with the third guide surface and the third guide portion being downstream of the second guide portion in the fiber bundle running direction, the 
However, Vesta teaches a third guide portion (Fig 2. third tensioning roll 54) in which a third guide surface (Fig 2. third tensioning roll surface 54) is formed, the running fiber bundle (Fig 1. spiral wrap filament 16) in contact with the third guide surface (Fig 2. third tensioning roll surface 54) and the third guide portion (Fig 2. third tensioning roll 54) being downstream of the second guide portion in the fiber bundle (Fig 1. spiral wrap filament 16) running direction, the third guide surface (Fig 2. third tensioning roll surface 54) oriented to the one side in the height direction and provided on the one side of the second guide surface (Fig 2. second tensioning roll surface 14) in the height direction.
Therefore:
Based on the teachings of Vesta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tanigawa by applying the teachings of Vesta to Tanigawa, i.e. placing a third tensioning roll onto the guide member on the opposite side as the second tensioning roll. This would create additional stability for the fiber strand and ensure that the fiber leaves the guide member at the same height that it entered, creating a more balanced force for the guide member to support.
Regarding claim 13, Tanigawa does not disclose that an upstream end portion in the fiber bundle running direction of the third guide portion is curved toward the other side in the height direction toward the upstream side, and a downstream end portion in the fiber bundle running direction of the third guide portion is curved toward the other side in the height direction toward the downstream side.
However, Vesta teaches an upstream end portion in the fiber bundle (Fig 1. spiral wrap filament 16) running direction of the third guide portion (Fig 2. third tensioning roll 54) is curved toward the other side in the height direction toward the upstream side, and a downstream end portion in the fiber 
Therefore:
Based on the teachings of Vesta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tanigawa by applying the teachings of Vesta to Tanigawa, i.e. making both ends of the third guide portion rounded. Rounding the edges ensures that the third guide portion will smoothly guide the fiber bundle from both the upstream and downstream directions, allowing for the fiber to maintain its structural integrity and tension.
Regarding claim 16, Tanigawa discloses side walls (Fig 4. Side portions 86).
Tanigawa does not disclose the guide portions are integrally formed with the two side walls.
However, Vesta teaches guide portions (Fig 2. tensioning rolls 54) are integrally formed with the two side walls (Fig 2. moveable carriage 14).
Therefore:
Based on the teachings of Vesta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tanigawa by applying the teachings of Vesta to Tanigawa, i.e. placing the guide portions inside the side walls. This would be beneficial as it would consolidate the guiding portions inside of the support members where they are most useful to the winding of fiber bundle.
Claims 14 and 20-23 are rejected under 35 U.S.C. 103 as being obvious over Tanigawa, in view of Vesta, and further in view of Hatta (US 20150290882, hereinafter Hatta).
Regarding claims 14 and 20-23, the combination of Tanigawa/Vesta does not teach the height of each of the two side walls in the height direction decreases inward in the radial direction.
However, Hatta teaches the height of each of the two side walls in the height direction decreases inward in the radial direction (Fig 3. Arms 53).

Based on the teachings of Hatta, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tanigawa/Vesta by applying the teachings of Hatta to Tanigawa/Vesta, i.e. reducing the height of both walls along the entire support member. This would be advantageous as it would allow for the support member to be made of less material and further constrict the movement of the fiber bundle within the support member.
Claims 15 and 24-28 are rejected under 35 U.S.C. 103 as being obvious over Tanigawa, in view of Vesta, and further in view of Tanigawa ‘981 (US 20140224918, hereinafter Tanigawa ‘981).
Regarding claims 15 and 24-28, the combination of Tanigawa/Vesta does not teach the guide members are made of steel.
However, Tanigawa ‘981 teaches the guide members (Fig 5. Guides 63) are made of steel (Paragraph [0054]).
Therefore:
Based on the teachings of Tanigawa ‘981, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tanigawa/Vesta by applying the teachings of Tanigawa ‘981 to Tanigawa/Vesta, i.e. make the fiber guides out of steel. This would advantageous as steel, being a strong material, would be able to withstand the kind of stress placed on it by a fiber bundle without cracking or chipping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655